Exhibit 10.16

 

 

AEARO COMPANY

NONQUALIFIED DEFERRED COMPENSATION PLAN

(Effective August 5, 1999)

 

 

 

--------------------------------------------------------------------------------



Back to Contents

AEARO COMPANY

NONQUALIFIED DEFERRED COMPENSATION PLAN

TABLE OF CONTENTS

 

Article Section            Page         I.      Purpose and Effective Date 1  
1.01   Title 1   1.02 Purpose 1   1.03 Effective Date 1         II. Definitions
and Construction of the Plan Document 2   2.01 Base Pay 2   2.02 Beneficiary 2  
2.03 Board 2   2.04 Board Member 2   2.05 Board Member Fees 2   2.06 Bonus 2  
2.07 Bookkeeping Account 2   2.08 Change in Control 2   2.09 Code 2   2.10
Company 3   2.11 Deferral Agreement 3   2.12 Deferral Amount 3   2.13 Deferred
Compensation 3   2.14 Election Date 3   2.15 Executive 3   2.16 Matching
Contributions 3   2.17 Operating Board 3   2.18 Participant 4   2.19 Plan 4  
2.20 Plan Administrator 4   2.21 Plan Year 4   2.22 Salary Deferral 4   2.23
Savings Plan 4   2.24 Valuation Date 4   2.25 Gender and Number 4   2.26 Titles
4         III. Eligibility and Participation 5           3.01 Eligibility 5    
      3.02 Participation 5

-i-

--------------------------------------------------------------------------------



Back to Contents

Article Section            Page         IV. Annual Deferrals 6   4.01 Deferred
Amounts 6   4.02 Deferral Agreement 6   4.03 No Deferral Without Agreement 7  
4.04  Duration of Deferral Agreement 7   4.05 Effect of Election 7         V.
Additional Deferrals 8   5.01 Deferred Compensation 8   5.02 Deferral Agreement
8   5.03 No Deferral Without Agreement 8   5.04 Duration of Deferral Agreement 8
  5.05 Effect of Election 8         VI. Deferral Account and Crediting 9   6.01
Bookkeeping Account 9   6.02 Earnings 9         VII. Distribution 10   7.01
Amount of Benefits 10   7.02 Method of Payment 10   7.03 Time of Payment 10  
7.04 Participant’s Death 11   7.05 Form of Payment 11         VIII. Vesting 12  
8.01 Vesting 12   8.02 Misconduct 12         IX. Accelerated Distributions 13  
9.01 Hardship Distribution 13   9.02 Elective Accelerated Distribution 13      
  X. Beneficiary 14   10.01 Beneficiary Designation 14   10.02 Proper
Beneficiary 14   10.03 Minor or Incompetent Beneficiary 14         XI. 
Administration of the Plan 15   11.01 Finality of Determination 15   11.02
Certificates and Reports 15   11.03 Indemnification and Exculpation 15   11.04
Expenses 15        

-ii-

--------------------------------------------------------------------------------



Back to Contents

Article Section            Page         XII. Claims Procedure 16   12.01 Written
Claim 16   12.02 Denied Claim 16   12.03 Review Procedure 16   12.04 Plan
Administrator Review 16         XIII.  Nature of Company’s Obligations 17  
13.01 Company’s Obligation 17   13.02 Creditor Status 17   13.03 Change of
Control 17         XIV. Miscellaneous 18   14.01 Written Notice 18   14.02
Change of Address 18   14.03 Merger, Consolidation or Acquisition 18   14.04
Amendment and Termination 18   14.05 Employment 18   14.06 Nontransferability 18
  14.07 Legal Fees 19   14.08 Tax Withholding 19   14.09 Applicable Law 19  
14.10 Remedies 19   14.11 Beneficial Interest 19   14.12 Construction 19        

 

-iii-

--------------------------------------------------------------------------------



Back to Contents

ARTICLE I

PURPOSE AND EFFECTIVE DATE

1.01 Title This Plan shall be known as the Aearo Company Nonqualified Deferred
Compensation Plan (hereinafter referred to as the “Plan”).

    1.02 Purpose The purpose of the Plan is to permit eligible members of the
Operating Board and Board of Directors of the Company to defer current Base Pay
and annual Bonus or directors fees, and to provide benefits to such employees
who, due to the application of United States Internal Revenue Code Sections
402(g) and 401(a)(17), are precluded from receiving full benefits from the Aearo
Company Employees’ 401(k) Savings Plan.

    1.03 Effective Date The Effective Date of the Plan shall be the date this
Plan is adopted by the Board of Directors and executed.

-1-

--------------------------------------------------------------------------------



Back to Contents

ARTICLE II

DEFINITIONS AND CONSTRUCTION OF THE PLAN DOCUMENT

2.01 Base Pay “Base Pay” shall mean regular salary payable to an Executive,
exclusive of any Bonus or special payments and exclusive of reimbursements or
other expense allowances, fringe benefits (cash and non-cash), moving expenses
and welfare benefits. Base Pay does include any amount deferred under this Plan
pursuant to Article IV or Article V, any elective deferral as defined in Section
402(g)(3) of the Code and amounts excludible from an Executive’s gross income
under Code Section 125.

    2.02 Beneficiary “Beneficiary” shall mean the natural person or persons,
trust or the estate of a Participant designated by the Participant to receive
any benefits under this Plan.

    2.03 Board “Board” shall mean the Board of Directors of Aearo Company.    
2.04 Board Member “Board Member” shall mean any member of the Board who is not
an employee of the Company.

    2.05 Board Member Fees “Board Member Fees” shall mean the annual
remuneration paid to a Board Member and any fees paid to a Board Member for
attending Board meetings.

    2.06 Bonus “Bonus” shall mean the annual bonus paid to an Executive under
the Aearo Company Annual Incentive Plan.

    2.07 Bookkeeping Account “Bookkeeping Account” shall mean the hypothetical
account established as a bookkeeping record for each Participant under this Plan
and shall include one (1) or more subaccounts to reflect amounts credited to a
Participant under each Deferral Agreement pursuant to the terms of this Plan.

    2.08 Change in Control “Change in Control” shall mean, prior to the time the
Company has publicly traded common securities, (a) the occurrence of (1) the
sale of more than fifty percent (50%) of the voting securities in the Company to
a third party (other than Vestar Capital Partners, L.P. (“Vestar”) or an
affiliate of Vestar or an entity under the control of Vestar); (2) the sale of
all or substantially all of the assets of the Company to a third party (other
than Vestar or an affiliate of Vestar or an entity under the control of Vestar);
or (3) a merger, recapitalization, reorganization or other corporate
restructuring (any of the foregoing referred to a “Transaction”) and (b)
following such Transaction, Vestar or an affiliate of Vestar no longer has the
authority (by virtue of voting securities ownership or by agreement with other
voting securities owners) to elect or to designate the election of members of
the Board (or of the governing board of the entity resulting from such
Transaction) or the entity controlling the Company (or such resulting entity).

    2.09 Code “Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time.

-2-

--------------------------------------------------------------------------------



Back to Contents

 

    2.10 Company “Company” shall mean Aearo Company, a Delaware corporation.    
2.11 Deferral Agreement “Deferral Agreement” shall mean the written form which
is submitted to the Plan Administrator before the relevant Election Date which
indicates whether the Executive wishes to defer a portion of his Base Pay and/or
Bonus and indicates the portion of Base Pay and/or Bonus to be deferred. The
Deferral Agreement shall also state that the Executive will automatically defer
into this Plan any amounts he cannot defer into the Savings Plan due to the
application of Code Sections 401(k), 401(m), 402(g), and 401(a)(17). A Deferral
Agreement shall also mean the written form which is submitted to the Plan
Administrator before the relevant Election Date which indicates whether the
Board Member wishes to defer a portion of his Board Member Fees and indicates
the portion of Board Member Fees to be deferred. No Deferral Agreement shall be
effective until acknowledged, in writing, by the Company.

    2.12 Deferred Amount “Deferred Amount” shall mean the portion of a
Participant's Base Pay or Bonus and, in the case of a Board Member, Board Member
Fees that has been deferred pursuant to the Plan for any Plan Year of part
thereof.

    2.13 Deferred Compensation “Deferred Compensation” shall mean such amount
that is credited to an Executive Bookkeeping Account pursuant to Section 5.01 of
the Plan.

    2.14 Election Date “Election Date” shall mean the date established by this
Plan as the date before which an Executive or Board Member must submit a valid
Deferral Agreement to the Plan Administrator. The applicable Election Dates are
as follows:

        (a) thirty (30) days after adoption of the Plan for Executives and Board
Members who are eligible to participate at the time the Plan is adopted;

        (b) thirty (30) days after a newly eligible Executive or Board Member
first becomes eligible to participate in the Plan; or

        (c) if (a) or (b) do not apply, September 30 preceding the beginning of
a Plan Year or such earlier date as determined by the Plan Administrator.

    2.15 Executive “Executive” shall mean any member of the Operating Board of
the Company.

    2.16 Matching Contributions “Matching Contributions” shall mean the
contributions made by the Company on behalf of any Participant pursuant to the
Savings Plan.

    2.17 Operating Board “Operating Board” shall mean the group of senior
management employees of the Company as designated by the Board to be the
Operating Board.

-3-

--------------------------------------------------------------------------------



Back to Contents

 

    2.18 Participant “Participant” means an Executive or Board Member who has
deferred a portion of his Base Pay or Bonus or, in the case of a Board Member,
Board Member Fees pursuant to the terms of this Plan and whose benefits
hereunder have not yet been paid in full. Participant shall also mean any
Executive who participates in the plan pursuant to Section 5.01 of the Plan.

    2.19 Plan “Plan” shall mean the Aearo Company Nonqualified Deferred
Compensation Plan as described in this instrument and as amended from time to
time.

    2.20 Plan Administrator“Plan Administrator” shall mean the Compensation
Committee of the Board or such person or persons designated by such Committee
from time to time.

    2.21 Plan Year “Plan Year” shall mean the 12-month period beginning on
October 1 of each calendar year; provided, however, that the first Plan Year
shall be from date of adoption of this Plan by the Company to September 30,
1999.

    2.22 Salary Deferral “Salary Deferral” shall mean the amount elected by an
Executive as pre-tax contributions to the Savings Plan.

    2.23 Savings Plan“Savings Plan” means the Aearo Company Employees’ 401(k)
Savings Plan, as amended from time to time.

    2.24 Valuation Date “Valuation Date” shall mean, for purposes of determining
the value of any Participant’s Bookkeeping Account, the last day of any Plan
Year or such other date or dates as determined by the Plan Administrator.

    2.25 Gender and Number Wherever the context so requires, masculine pronouns
include the feminine and singular words shall include the plural.

    2.26 Titles Titles of the Articles of this Plan are included for ease of
reference only and are not to be used for the purpose of construing any portion
or provision of this Plan document.

-4-

--------------------------------------------------------------------------------



Back to Contents

ARTICLE III

ELIGIBILITY AND PARTICIPATION

3.01 Eligibility Any Executive or Board Member is eligible for participation in
this Plan; provided, however, that no Executive shall be eligible for
participation in this Plan unless he qualifies as a member of a select group of
management or as a highly compensated employee of the Company as those terms are
defined or interpreted under Title I of the Employee Retirement Security Act of
1974 (ERISA).

    3.02 Participation An Executive or Board Member shall become a Participant
in the plan upon completion and submission to the Plan Administrator of a duly
executed Deferral Agreement. Notwithstanding the above, an Executive may become
a Participant in the Plan pursuant to Section 5.01 of the Plan regardless of
whether he executes a Deferral Agreement for any Plan Year in cases where
Matching Contributions cannot be made to the Savings Plan due to the application
of Code Section 401(a)(17).

 

 

-5-

--------------------------------------------------------------------------------



Back to Contents

ARTICLE IV

ANNUAL DEFERRALS

4.01 Deferred Amounts Each Participant in the Plan may have a percentage of his
Base Pay or Bonus or, in the case of a Board Member, Board Member Fees, deferred
in accordance with the following limits:

        (a) The amount of Base Pay deferred must be at least ten percent (10%)
and not more than fifty percent of (50%) of the Executive’s current Base Pay.

        (b) The amount of Bonus deferred must be at least twenty five percent
(25%) and not more than one hundred percent of (100%) of the Executive’s Bonus
for such Plan Year.

        (c) The amount of Board Member Fees deferred must be at least twenty
five percent (25%) and not more than one hundred percent of (100%) of the Board
Member’s Fees for such Plan Year.

    4.02 Deferral Agreement

        (a) An eligible Executive or Board Member electing to participate in the
Plan must submit his written Deferral Agreement to the Plan Administrator on or
before the applicable Election Date. Valid Deferral Agreements entered into
under the conditions of Section 2.14(a) or 2.14(b) of the Plan filed by the
applicable Election Date shall cause Base Pay, or in the case of a Board Member,
Board Member Fees, earned in the remainder of the Plan Year such Deferral
Agreement is made to be deferred. Deferral Agreements entered into under the
conditions of Section 2.14(c) of the Plan filed by September 30 shall cause Base
Pay or in the case of a Board Member, Board Member Fees, to be deferred
beginning with Base Pay or Board Member Fees earned on and after October 1 of
the next Plan Year. Once a Deferral Agreement has been signed and approved by
the Company, the Deferred Amount may not be reduced, except as provided in
Article VIII.

      (b)      In the case of Bonuses, the following rules shall apply:

    (i) In the case of a valid Deferral Agreement entered into under the
conditions of Section 2.14(a), the deferral shall relate to bonuses earned in
the Plan Year ending September 30, 1999        

(ii) In the case of valid Deferral Agreements entered into under the conditions
of Section 2.14(b), the deferral shall relate to bonuses earned in the Plan Year
which includes the Election Date        

(iii) In the case of a valid Deferral Agreement entered into under the
conditions of Section 2.14(c), the deferral shall relate to Bonuses earned in
the Plan Year beginning after the Election Date

-6-

--------------------------------------------------------------------------------



Back to Contents

 

        (c) Each Deferral Agreement shall prescribe the date of distribution and
form of payment applicable to amounts deferred under that Deferral Agreement. If
the Deferral Agreement does not specify a date of distribution, then the date of
distribution shall be the earlier of the Executive’s termination of employment
or death.

    4.03 No Deferral Without Agreement A Participant who has not submitted a
valid Deferral Agreement to the Plan Administrator before the relevant Election
Date may not defer any amounts under this Article IV for the applicable Plan
Year.

    4.04 Duration of Deferral Agreement Deferral Agreements are irrevocable and
remain in effect for the Plan Year for which they apply. A Participant must file
a new Deferral Agreement for any subsequent Plan Year. The terms of any Deferral
Agreement may, but need not be, similar to the terms of any prior Deferral
Agreement.

    4.05 Effect of Election An election under this Article IV shall in no way
affect any election made by the Executive under Article V.

 

-7-

--------------------------------------------------------------------------------



Back to Contents

ARTICLE V

ADDITIONAL DEFERRALS

5.01 Deferred Compensation With respect to any Executive in the Savings Plan, a
portion of the Executive’s compensation shall be deferred which shall be in
addition to any deferral that the Executive may have elected to defer pursuant
to Article IV. The amount of such additional deferral shall be an amount that is
determined by crediting on a monthly basis the amount of Matching Contributions
and Salary Deferrals that cannot be made to an Executive’s account in the
Savings Plan as a result of (a) application to that Executive of Code Sections
401(k), 401(m), 402(g) and 401(a)(17) and (b) the deferral to this Plan. For
purposes of this Section 5.02, “compensation” shall have the same meaning as
such term is defined in the Savings Plan.

    5.02 Deferral Agreement For purposes of this Article V, the amount credited
on behalf of any Executive to take into account Salary Deferrals that cannot be
made to the Savings Plan because of the limitation under Code Section 402(g)
and/or 401(a)(17) must be made pursuant to a Deferral Agreement which conforms
with the requirements described in Section 4.02 of this Plan. In order to
receive credits pursuant to such Deferral Agreement, an Executive shall be
required to make the maximum employee pre-tax contribution to the Executive’s
accounts under the Savings Plan as permitted by the Code and the Savings Plan.

    5.03 No Deferral Without Agreement An Executive who has not submitted a
valid Deferral Agreement to the Plan Administrator before the relevant Election
Date may not defer any amounts under this Article V for the applicable Plan
Year.

    5.04 Duration of Deferral Agreement Deferral Agreements are irrevocable and
remain in effect for the Plan Year for which they apply. An Executive must file
a new Deferral Agreement for any subsequent Plan Year. The terms of any Deferral
Agreement may, but need not be, similar to the terms of any prior Deferral
Agreement.

    5.05 Effect of Election An election under this Article V shall in no way
affect any election made by the Executive under Article IV.

-8-

--------------------------------------------------------------------------------



Back to Contents

ARTICLE VI

DEFERRAL ACCOUNT AND CREDITING

6.01 Bookkeeping Account The Deferred Amount pursuant to a written Deferral
Agreement or Deferred Compensation under Section 5.01 of the Plan shall be
credited to a separate Bookkeeping Account for each Participant. Deferred
Amounts under subsequent written Deferral Agreements by a Participant or
Deferred Compensation under Section 5.01 of the Plan shall be credited to
separate subaccounts within the Participant’s Bookkeeping Account. Matching
Contributions credited under Section 5.021 shall always be credited to a
separate subaccount to reflect vesting.

    6.02 Earnings On each Valuation Date each Participant’s Bookkeeping Account
shall be credited with an amount equal to the earnings that would have been
realized if the amount in such Participant’s Bookkeeping Account at the
beginning of the Plan Year, plus fifty percent (50%) of a Participant’s Deferred
Amounts or Deferred Compensation credited in the Plan Year, less any
distributions made in the Plan Year, had earned one hundred twenty percent
(120%) of the total return of the Lehman Brothers Long-Term Treasury Bond Index
(Index) for the twelve (12) month period ending on the Valuation Date. Where a
distribution occurs during the Plan Year, the Participant’s Bookkeeping Account
shall be credited with additional earnings equal to one hundred twenty percent
(120%) of the total return of the Index based upon the period from the last
Valuation Date to the date of distribution.

 

-9-

--------------------------------------------------------------------------------



Back to Contents

ARTICLE VII

DISTRIBUTION

7.01 Amount of Benefits The Company’s liability to any Participant hereunder
shall be an amount equal to the Participant’s Deferred Amounts and vested
Deferred Compensation under Section 5.01 of the Plan plus the deemed earnings
under Section 6.02 of the Plan, less any payments to the Participant pursuant to
this Plan, and such amount shall be the amount credited to each Participant’s
Bookkeeping Account.

    7.02 Method of Payment Payment of benefits attributable to Deferred Amounts
or Deferred Compensation under Section 5.01 of the Plan shall be made either (a)
in a single lump sum payment or (b) in annual installments over a two (2) to ten
(10) year period in accordance with the method of payment elected in the
Deferral Agreement for each Plan Year. Installment payments may be elected only
if they are to be paid at termination of employment. Where there is a voluntary
termination of employment, and there exist multiple prior Deferral Agreements
with different forms of payment elected, then the most recent Deferral Agreement
shall govern the form of payment. In the case of an involuntary termination of
employment, the Participant may make a one time irrevocable election within 30
days after termination occurs and before benefits are paid of the method of
payment. Where installment payouts are made, the unpaid balance shall be
credited with earnings as prescribed in Section 6.02. The second and subsequent
annual installments shall equal the then unpaid balance divided by the remaining
number of annual installment payments. In all cases, the election as to form of
payment shall be made before the applicable Election Date; provided, however,
that a Participant may change the method of payment one time per Deferral
Agreement as long as the Participant notifies the Plan Administrator of his
election to change the method of payment at least six (6) months prior to the
date on which payments are otherwise scheduled to commence. In the event an
Executive does not elect a method of payment, payment of benefits shall be made
in a single lump sum immediately following the Executive’s termination of
employment with the Company or as soon as reasonably practicable thereafter.

    7.03 Time of Payment Payment of benefits attributable to Deferred Amounts or
Deferred Compensation under Section 5.01 of the Plan shall commence in
accordance with the commencement date elected in the Deferral Agreement for each
Plan Year but in no event later than termination of employment. Deferrals must
remain in the Plan for at least 2 years before they can be distributed, except
in the case of a distribution specified in 9.01. In all cases, the election as
to time of payment shall be made before the applicable Election Date; provided,
however, that a Participant may again defer the commencement of benefit payments
subsequent to the date elected in the Deferral Agreement (second election) one
time per Deferral Agreement as long as the Participant notifies the Plan
Administrator of his election to defer commencement of benefit payment at least
six (6) months prior to the date on which payments are otherwise scheduled to
commence, and further provided, that the deferral has lasted at least two (2)
years at the time of his second election. In the event an Executive does not
elect a commencement date, payment of benefits shall be made in a single lump
sum immediately following the Executive’s termination of employment with the
Company or as soon as reasonably practicable thereafter.

-10-

--------------------------------------------------------------------------------



Back to Contents

 

7.04 Participant’s Death Notwithstanding Sections 7.02 and 7.03 above, in the
event of the Participant's death prior to the complete payment of an amount
equal to the sum credited to the Participant’s Bookkeeping Account, payment of
any remaining amount shall be made to the Participant's Beneficiary as soon as
administratively practicable after the Participant's death.

    7.05 Form of Payment All payments hereunder shall be made in cash.

 

-11-

--------------------------------------------------------------------------------



Back to Contents

ARTICLE VIII

VESTING

8.01 Vesting A Participant is always one hundred percent (100%) vested in his
subaccounts representing deferrals of Base Salary, Bonus or Salary Deferrals.
Subject to the provisions of Section 8.02 a Participant shall be vested in his
Matching Contributions credited under Section 5.01 when they become vested under
the terms of the Savings Plan. Non-vested amounts shall be forfeited and used by
the Company in its discretion, when similar amounts are forfeited in the Savings
Plan. If the participant reinstates forfeitures in the Savings Plan, those
forfeitures will also be reinstated in this Plan.

    8.02 Misconduct If the Plan Administrator finds that any Participant engages
in conduct detrimental to the best interest of the Company or misconduct
involving dishonesty or moral turpitude which results in detriment or financial
loss to the Company or in malicious destruction of Company property, or is
convicted of a felony committed and arising out of the Participant’s employment,
the Plan Administrator may direct forfeiture of all of the Participant’s
subaccount attributable to Matching Contributions credited under Section 5.01.

-12-

--------------------------------------------------------------------------------



Back to Contents

ARTICLE IX

ACCELERATED DISTRIBUTIONS

9.01 Hardship Distribution At the request of a Participant before the
Executive’s termination of service with the Company or a Board Member’s
termination of Board membership, the Plan Administrator may, in its sole
discretion, accelerate and cause all or part of the value of a Participant's
vested Bookkeeping Account to be paid due to financial hardship as defined
herein. An accelerated distribution must be limited to only that amount
necessary to relieve the financial hardship, plus the after-tax amount needed to
pay federal, state or local income taxes reasonably anticipated to result from
the payment. In the event the Plan Administrator determines the existence of a
financial hardship and decides in its sole and absolute discretion to accelerate
payments hereunder, it may in its sole and absolute discretion, reduce or
suspend future Deferred Amounts under the Participant’s Deferral Agreement in
effect during such Plan Year.       “Financial hardship” shall mean an immediate
and heavy financial need of the Participant which cannot be satisfied from other
reasonably available resources and which are caused by events that are beyond
the control of the Participant.     9.02 Elective Accelerated Distribution A
Participant may request an elective accelerated distribution of all or a portion
of his vested Bookkeeping Account, prior to the Executive’s termination of
service with the Company or a Board Member’s termination of Board membership.
This distribution may be made for any reason or for no reason. Provided however,
that any distribution made under this section shall be reduced by an amount of
ten percent (10%) of the amount of the distribution requested, with the
reduction irrevocably forfeited and used by the Company in its discretion.

-13-

--------------------------------------------------------------------------------



Back to Contents

ARTICLE X

BENEFICIARY

 10.01 Beneficiary Designation A Participant shall designate his Beneficiary to
receive benefits under the Plan by completing the appropriate form provided by
the Plan Administrator. If more than one (1) Beneficiary is named, the shares
and/or percentage of each Beneficiary shall be indicated. A Participant shall
have the right to change the Beneficiary by submitting to the Plan Administrator
a Beneficiary Designation Form. However, no change of Beneficiary shall be
effective until acknowledged, in writing, by the Plan Administrator. A
Beneficiary may be a natural person or a trust. If no beneficiary is designated,
then payments shall be made to the Participant’s estate.      10.02 Proper
Beneficiary If the Company has any doubt as to the proper Beneficiary to receive
payments hereunder, the Company shall have the right to withhold such payments
until the matter is finally adjudicated. However, any payment made by the
Company, in good faith and in accordance with this Plan, shall fully discharge
the Company and the Plan Administrator from all further obligations with respect
to that payment.

     10.03 Minor or Incompetent Beneficiary In making any payments to or for the
benefit of any minor or an incompetent Beneficiary, the Plan Administrator, in
its sole and absolute discretion, may (a) make a distribution to a legal or
natural guardian or other relative of a minor or court appointed committee of
such incompetent; or (b) make a payment to any adult with whom the minor or
incompetent temporarily or permanently resides. The receipt by a guardian,
committee, relative or other person shall be a complete discharge to the Company
and the Plan Administrator. Neither the Plan Administrator nor the Company shall
have any responsibility to see to the proper application of any payments so
made.

 

-14-

--------------------------------------------------------------------------------



Back to Contents

ARTICLE XI

ADMINISTRATION OF THE PLAN

 11.01 Finality of Determination Subject to the Plan, the Plan Administrator
shall, from time to time, establish rules, forms and procedures for the
administration of the Plan. Except as herein otherwise expressly provided, the
Plan Administrator shall have full and absolute discretion to (i) construe and
interpret the Plan, (ii) decide all questions arising with respect to the Plan,
and (iii) determine the amount, manner and time of payment of any benefits to
any Participant or Beneficiary. The respective decisions, actions and records of
the Plan Administrator shall be conclusive and binding upon the Company and all
persons having or claiming to have any right or interest in or under the Plan.

     11.02 Certificates and Reports The Plan Administrator and the officers and
directors of the Company shall be entitled to rely on all certificates,
opinions, and reports made by any duly appointed accountants and consultants,
and on all opinions given by any duly appointed legal counsel, which legal
counsel may be counsel for the Company.

     11.03 Indemnification and Exculpation The Company shall indemnify and hold
harmless any person acting on behalf of or pursuant to appointment by the Plan
Administrator (hereinafter referred to as “designee”) in connection with the
administration of the Plan against any and all expenses and liabilities arising
out of his administration of the Plan or any action or failure to act by any
such designee, except if such action or failure to act constitutes gross
negligence or willful misconduct. Expenses against which any such designee shall
be indemnified hereunder shall include, without limitation, the amount of any
settlement or judgment, costs, counsel fees, and related charges reasonably
incurred in connection with a claim asserted, or a proceeding brought or
settlement thereof. The foregoing rights of indemnification shall be in addition
to any other rights to which any such designee may be entitled as a matter of
law.

     11.04 Expenses The expenses of administering the Plan shall be borne by the
Company.

-15-

--------------------------------------------------------------------------------



Back to Contents

ARTICLE XII

CLAIMS PROCEDURE

 12.01 Written Claim Benefits shall be paid in accordance with the provisions of
this Plan. The Participant, or a designated Beneficiary or any other person
claiming through the Participant, shall make a written request for benefits
under this Plan. This written claim shall be mailed or delivered to the Plan
Administrator. Such claim shall be reviewed by the Plan Administrator or his
delegate.

    12.02 Denied Claim If the claim is denied, in full or in part, the Plan
Administrator shall provide a written notice within ninety (90) days setting
forth the specific reasons for denial and any additional material or information
necessary to perfect the claim and an explanation of why such material or
information is necessary and appropriate information and explanation of the
steps to be taken if a review of the denial is desired.

    12.03 Review Procedure If the claim is denied and a review is desired, the
Participant (or Beneficiary) shall notify the Plan Administrator, in writing,
within sixty (60) days (a claim shall be deemed denied if the Plan Administrator
does not take any action within the aforesaid ninety (90) day period) after
receipt of the written notice of denial. In requesting a review, the Participant
or his Beneficiary may request a review of the Plan document or other pertinent
documents with regard to the Plan, may submit any written issues and comments,
may request an extension of time for such written submission of issues and
comments and may request that a hearing be held, but the decision to hold a
hearing shall be within the sole discretion of the Plan Administrator.

    12.04 Plan Administrator Review The decision on the review of the denied
claim shall be rendered by the Plan Administrator within sixty (60) days after
the receipt of the request for review (or within one hundred twenty (120) days
if special circumstances exist). The decision shall be written and shall state
the specific reasons for the decision including reference to the specific
provisions of this Plan on which the decision is based.

 

-16-

--------------------------------------------------------------------------------



Back to Contents

ARTICLE XIII

NATURE OF COMPANY'S OBLIGATION

 13.01 Company's Obligation The Company's payment obligations in connection with
Deferred Amounts or Deferred Compensation under this Plan shall be an unfunded
and unsecured promise to pay the benefit due in accordance with the Plan and
Deferral Agreement. The Company shall not be obligated under any circumstances
to set aside assets to discharge its financial obligations under this Plan,
except as provided under Section 13.03 of the Plan, in which event the Company
shall establish an irrevocable trust and contribute assets to such trust for the
purpose of satisfying its obligations under the Plan. The Company’s payment
obligations hereunder shall be discharged and satisfied to the extent proper
payments are made from such trust to a Participant or Beneficiary.

     13.02 Creditor Status Any assets which the Company may acquire or set aside
to help cover its financial liabilities under the Plan are and shall remain
general assets of the Company subject to the claims of the creditors of the
Company. Neither the Company hereunder nor this Plan gives the Participant or
any Beneficiary any ownership interest in any asset of the Company. All rights
of ownership in any such assets are, and remain, in the Company.

     13.03 Change of Control In the event of a Change in Control, an amount
equal to the Participant’s Bookkeeping Account at the time of such Change in
Control shall be paid to a trustee designated in advance by the Company and such
amounts shall be held in an irrevocable trust for the benefit of Participants
pursuant to the terms of the Plan and Participants’ Deferral Agreements. Such
trust shall be irrevocable and shall provide that the trustee shall make
payments of benefits in accordance with the Plan and the Deferral Agreements,
and shall also provide that no assets of the trust may be used for any purpose
other than the payment of benefits. Provided however, that such trust’s assets
shall be required to be delivered to the Company’s trustee in bankruptcy
pursuant to the terms of the trust.

 

-17-

--------------------------------------------------------------------------------



Back to Contents

ARTICLE XIV

MISCELLANEOUS

 14.01 Written Notice Any notice which shall or may be given under this Plan or
a Deferral Agreement shall be in writing and shall be mailed by United States
mail, postage prepaid. If notice is to be given to the Company, such notice
shall be addressed to the Company at:

          5457 West 79th Street
Indianapolis, Indiana 46268
Attn.: Vice-President, Human Resources


      or, if notice is to a Participant, addressed to the last known address
shown on the Company’s records.

     14.02 Change of Address Any party may, from time to time, change the
address to which notices shall be mailed by giving written notice of such new
address.

     14.03 Merger, Consolidation or Acquisition The Plan shall be binding upon
the Company, its assigns, and any successor company which shall succeed to
substantially all of its assets and business through merger, acquisition or
consolidation, and upon a Participant, his Beneficiary, assigns, heirs,
executors and administrators.

     14.04 Amendment and Termination Except as provided herein, the Company
retains the sole and unilateral right to terminate, amend, modify or supplement
this Plan, in whole or in part, at any time. This right includes the right to
make retroactive amendments. However, in no event shall the Company have the
right to amend the Plan in a manner that (i) reduces the amount credited,
including earnings, to any Participant’s Bookkeeping Account, as of the later of
the date the amendment is adopted or effective, or (ii) reduces or eliminates
any benefit, right or feature which has accrued under the terms of the Plan with
respect to all amounts deferred or credited under the Plan as of the later of
the amendment’s adoption or effective date.

     14.05 Employment This Plan does not provide a contract of employment
between the Company and the Participant, and, except as provided in any other
contractual arrangement, if any, between a Participant and the Company, the
Company reserves the right to terminate the Participant's employment, for any
reason, at any time, notwithstanding the existence of this Plan.

     14.06 Nontransferability Except insofar as prohibited by applicable law, no
sale, transfer, alienation, assignment, pledge, collateralization or attachment
of any benefits under this Plan shall be valid or recognized by the Company or
the trustee of any related trust. Neither the Participant, his spouse, or
designated Beneficiary, shall have any right to hypothecate, mortgage, commute,
modify or otherwise encumber in advance of any receipt of the benefits payable
hereunder, nor shall any of said benefits be subject to seizure for the payment
of any debts, judgments, alimony maintenance, owed by the Participant or his
Beneficiary, or be transferable by operation of law in the event of bankruptcy,
insolvency or otherwise.

-18-

--------------------------------------------------------------------------------



Back to Contents

 

 14.07 Legal Fees All reasonable legal fees incurred by any Participant (or
former Participant) to successfully enforce his valid rights under this Plan
shall be paid by the Company in addition to sums due under this Plan.

     14.08 Tax Withholding The Company may withhold from a payment any federal,
state or local taxes required by law to be withheld with respect to such
payment.

     14.09 Applicable Law This Plan shall be governed by the laws of the state
of Indiana without respect to principles of conflicts of law.

     14.10 Remedies All parties shall have the right to pursue any and all
remedies available under law or equity.

     14.11 Beneficial Interest This Plan is established solely for the benefit
of the Company, its successors and assigns, and the Participants as defined
herein. No person other than the Company and each Participant or, if applicable,
the Participant’s Beneficiary may claim any rights or benefits under this Plan
nor may seek to enforce any of the provisions of this Plan.

     14.12 Construction The following principles apply to the construction of
the Plan.

        (a) Interpretation of Plan The Company has the sole authority and
discretion to construe the language of the Plan and to resolve all questions
concerning eligibility for benefits, plan administration and interpretation of
the plan document.

        (b) Amendment of Qualified Savings Plan If the Savings Plan is amended
or terminated, this Plan must be construed in a manner consistent with such
amendment or termination.

        (c) Invalidity of Any Provision In the event any provision of the Plan
is declared to be invalid, in whole or in part, such provision is null and void.
The remaining provisions of the Plan are unaffected and remain in full force and
effect. However, the Company, in its discretion may construe the provision in
such a manner that it is valid in the jurisdiction where it is declared to be
invalid.

        (d) Enforceability of Any Provision A provision of the Plan which is
invalid in any jurisdiction remains in effect and is enforceable in all
jurisdictions in which the provision is valid.

-19-

--------------------------------------------------------------------------------



Back to Contents

 

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officer on this _____ day of _______________, 19___, effective
as set forth herein.

 

  AEARO COMPANY       By__________________________    

 

ATTEST:

By: ________________________________

[SEAL]

-20-

--------------------------------------------------------------------------------



Back to Contents

AMENDMENT ONE
TO
THE AEARO COMPANY
NONQUALIFIED DEFERRED COMPENSATION PLAN (Plan)

WHEREAS, the Aearo Company (Company) adopted the Plan effective August 5, 1999
to provide selected executives with the opportunity to defere compensation; and

WHEREAS, the Company desires to adjust on a prospective basis the interest
crediting method under the Plan and to clarify certain other items relating to
such interest crediting method; and

WHEREAS, the Company has reserved the right in Section 14.04 of the Plan to
amend the Plan;

NOW THEREFORE, the Plan is amended as follows:

  1. Section 6.02 is amended in its entirety as follows:           Earnings
On each Valuation Date beginning October 1, 2003, each Participant’s Bookkeeping
Account shall be credited with an amount equal to the earnings that would have
been realized if the amount in such Participant’s Bookkeeping Account at the
beginning of the Plan Year, plus fifty percent (50%) of a Participant’s Deferred
Amounts or Deferred Compensation credited in the Plan Year, less any
distributions made in the Plan Year, had earned an amount equal to the average
of the actual calendar month-end U.S. prime rates, as published in the Wall
Street Journal, as of the end of each of the 12 months ending on the Valuation
Date, plus 4.5 points. Where a distribution occurs during the Plan year, the
Participant’s Bookkeeping Account shall be credited with earnings equal to the
average of the actual calendar month-end U.S. prime rates, as published in the
Wall Street Journal, as of the end of each of the 12 months ending on the
Valuation Date, plus 4.5 points, but based only upon actual calendar month end
prime rates during the period from the last Valuation Date to the date of
distribution.

IN WITNESS WHEREOF, the Company by its authorized officer has executed this
Amendment as of this 8th day of December, 2003.

  ATTEST: (SEAL)     Aearo Company           By: [secretarysig.jpg]   By:
[mmikesig.jpg]  

--------------------------------------------------------------------------------

Secretary    

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------



Back to Contents

SECOND AMENDMENT
TO THE
NONQUALIFIED DEFERRED COMPENSATION PLAN

          WHEREAS, Aearo Company, a Delaware corporation (the “Company”)
maintains the Nonqualified Deferred Compensation Plan, originally effective
August 5, 1999, and as last amended by Amendment One, effective as of October 1,
2003 (the “Plan”); and

          WHEREAS, the Plan’s change in control provisions were triggered on
April 7, 2004, due to a change in the Company’s ownership, and a rabbi trust was
established with participant-directed accounts; and

          WHEREAS, the Company and all participants under the Plan agreed upon
and implemented as of April 8, 2004, a change in the Plan’s earnings provisions
contained in Section 6.02 of the Plan;

          NOW, THEREFORE, pursuant to the amending power reserved to the Company
under the Plan, the Plan is amended, effective as of April 8, 2004, in the
following particulars:

  1. Section 6.02 is amended in its entirety, to read as follows:              
“Earnings On and after April 8, 2004, each Participant shall have the ability to
make investment recommendations for his Bookkeeping Account based on certain
investments or investment funds made available by the Company, and such
earnings/loss shall be credited to his Bookkeeping Account on a periodic basis
on and after April 8, 2004. Such investment recommendations shall be on such
forms and for such period of time as determined by the Company from time to
time. In the event a Participant makes no investment recommendation to the
Company, then his Bookkeeping Account shall be invested in the most conservative
fund, designed to preserve principal.”  

          IN WITNESS WHEREOF, the Company, by its authorized officer, has caused
this Second Amendment to be executed effective as of this 8th day of April,
2004.

  AEARO COMPANY         By: [jphillipssig.jpg]    

--------------------------------------------------------------------------------

  Its: Senior Vice President, Human Resources



ATTEST:         By: [controllersig.jpg]    

--------------------------------------------------------------------------------

  Its: Corporate Controller    

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------



Back to Contents

PARTICIPANT CONSENT TO SECOND AMENDMENT

          Each of the undersigned participants acknowledges and voluntarily
consents to this change to the Plan.

  [jbernhardtsig.jpg]  

--------------------------------------------------------------------------------

  James H. Bernhardt       [bcareysig.jpg]  

--------------------------------------------------------------------------------

  Bryan J. Carey       [jfloydsig.jpg]  

--------------------------------------------------------------------------------

  James H. Floyd       [rkapursig.jpg]  

--------------------------------------------------------------------------------

  Radhul Kapur       [jkulkasig.jpg]  

--------------------------------------------------------------------------------

  Jeffey S. Kulka       [jmallitz1sig.jpg]  

--------------------------------------------------------------------------------

  M. Rand Mallitz       [jmarlettesig.jpg]  

--------------------------------------------------------------------------------

  Joseph C. Marlette       [mmclainsig.jpg]  

--------------------------------------------------------------------------------

  Michael A. McLain       [jphillipssig.jpg]  

--------------------------------------------------------------------------------

  James M. Phillips       [gwarrensig.jpg]  

--------------------------------------------------------------------------------

  D Garrad Warren III    

--------------------------------------------------------------------------------